United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1984
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Christopher Michael Goerdt

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                            Submitted: February 14, 2022
                               Filed: March 1, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Christopher Goerdt appeals the sentence the district court1 imposed after he
pled guilty to bank fraud, wire fraud, aggravated identity theft, and misapplication by

      1
       The Honorable Stephanie M. Rose, then District Judge, now Chief Judge,
United States District Court the Southern District of Iowa.
a bank officer. His counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging several findings underlying the
district court’s United States Sentencing Guidelines Manual (“Guidelines”)
calculations.

       Upon careful review, we conclude the district court did not commit any
procedural error in sentencing Goerdt. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (in reviewing sentence, appellate court first ensures
district court committed no significant procedural error, such as improperly
calculating Guidelines range); see also United States v. Jenkins-Watts, 574 F.3d 950,
960–61 (8th Cir. 2009) (discussing appellate review of loss determinations). Further,
having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel leave to
withdraw and affirm.
                       ______________________________




                                         -2-